Citation Nr: 0633289	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
bilateral shoulder, elbows, knees, and legs.

2.  Entitlement to service connection for liver dysfunction, 
to include as secondary to service-connected type II diabetes 
mellitus.

3.  Entitlement to service connection for laceration to the 
penis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969 and from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must timely express disagreement with the decision, VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (2006).

The October 2002 rating decision included the denial of 
entitlement to individual unemployability.  The veteran's 
March 2003 notice of disagreement did not list the issue of 
entitlement to individual unemployability as one of the 
issues with which the veteran disagreed.  Notwithstanding, 
the June 2003 statement of the case addressed this issue and 
the veteran's November 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, indicates that he wished to discuss this 
issue at his hearing rather than listing it as one of the 
issues being appealed.  The veteran was very clear as to 
which issues he wanted to appeal to the Board at this time. 

At hearing, he did not raise the issue and it was clear at 
the hearing that the veteran did not wish to raise this issue 
at this time.  Further, as the veteran is currently evaluated 
as only 20 percent disabled due to his service connected 
disorders, further evaluation of this question is not 
warranted at this time.  In any event, inasmuch as the issue 
of entitlement to individual unemployability is not properly 
before the Board, it is not in appellate status and will not 
be a subject of the decision herein.  See 38 U.S.C.A. 
§ 7105(a).  Again, it is noted that this issue was not 
addressed by the veteran or on his behalf by his accredited 
representative at his June 2006 hearing.  

In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned.  At the time of this hearing, the 
veteran identified additional medical evidence for the 
Board's consideration in the adjudication of his claims and 
provided a written waiver of initial RO consideration of this 
evidence prior to Board review.  Thus, Board consideration of 
this evidence is proper at this time.  See 38 C.F.R. 
§ 20.1304.

During the Board hearing, the veteran raised the issue of 
entitlement to service connection for hepatitis.  Inasmuch as 
this issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Arthritis of bilateral shoulder, elbows, knees, and legs 
was not manifested during the veteran's active duty service 
or within one year of discharge from active duty service and 
it is not otherwise related to such service.

2.  Liver dysfunction was not manifested during the veteran's 
active duty service or within one year of discharge from 
active duty service and it is not otherwise related to such 
service or to his service connected type II diabetes 
mellitus.

3.  The medical evidence does not include a current diagnosis 
with respect to residuals of laceration to the penis.


CONCLUSIONS OF LAW

1.  Arthritis of bilateral shoulder, elbows, knees, and legs 
was not incurred in or aggravated by the veteran's active 
duty service nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Liver dysfunction was neither incurred in nor aggravated 
by the veteran's active duty service, it may not be so 
presumed, and it is not proximately due to or the result of 
the veteran's service connected diabetes mellitus type II.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

3.  Residuals of laceration to the penis were not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).  
Further, under the law, a disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and cirrhosis of the 
liver).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records are silent with respect 
to findings of or treatment for arthritis, liver impairment, 
or penis injury.  

The first evidence of arthritis is an October 1999 VA 
outpatient treatment report which includes a diagnosis of 
early, mild, osteoarthritis of both knees.  In addition, a 
July 2001 treatment record notes that the veteran had a 
history of left knee degenerative joint disease since 1994.  
The veteran served on active duty from January 1965 to 
January 1969 and from March 1970 to October 1971, thus, this 
report provides evidence against this claim. 

Similarly, the first evidence of arthritis of the shoulders 
is not until the veteran's January 2002 VA joints 
examination.  The January 2002 VA joints examination notes 
that the veteran had a normal X-ray examination of the 
elbows.  The remainder of the medical evidence is negative 
for arthritis of the elbows or any leg joints other than the 
knees.  Accordingly, the veteran's service and post-service 
medical records reflect that the first evidence of arthritis 
of any joint was not until approximately 23 years after his 
separation from his second and final period of active duty 
service and constitute negative evidence against his claims 
for service connection for arthritis, bilateral shoulder, 
elbows, knees, and legs.  

Although the veteran's January 2002 report of VA examination 
notes that his liver function studies were normal and he had 
no symptoms of liver disease, the post-service medical 
records include a finding of elevated LFT (liver function 
test) in May 1999 and are negative for findings of cirrhosis 
until March 2006, approximately 35 years after the veteran's 
separation from active duty service.  Significantly, the 
medical evidence includes findings of alcoholic liver disease 
and assessments of cirrhosis from alcohol and hepatitis C.  
Accordingly, the post service medical evidence reflects that 
the veteran developed liver disease as a result of alcohol 
abuse many years after his separation from active duty 
service and represents negative evidence against his claim 
for service connection for liver dysfunction.  

During his June 2006 Travel Board hearing, the veteran 
testified that he sustained a laceration of his penis as a 
result of an encounter with a woman in Cam Ranh Bay during 
his active duty service in the Republic of Vietnam.  However, 
his service medical records are silent with respect to 
treatment for penis injury and his the post service medical 
records are silent with respect to residuals of laceration of 
the penis.  Moreover, the January 2002 report of VA 
genitourinary examination reflects that there was no clinical 
evidence of trauma or surgery affecting the veteran's penis 
and normal external male uncircumcised genitalia was noted 
upon inspection.  

Upon consideration of the foregoing, the Board finds that 
although the veteran is currently diagnosed as having 
arthritis of the knees and shoulders as well as liver 
disease, a comprehensive review of the service and post-
service evidence of record does not support a finding of 
arthritis or liver dysfunction in service or within one year 
thereafter.  In addition, although the veteran's written 
communications and his hearing testimony reflect his belief 
that his liver impairment is the result of his service 
connected type II diabetes mellitus, there is no competent 
(medical) evidence to support this claim.  

The Board must find that service medical records and post-
service medical records, which show that the first evidence 
of arthritis was 23 years after the veteran's period of 
active duty service and the first evidence of liver 
dysfunction was 35 years after his period of active duty 
service with no connection to service, provide evidence 
against these claims.  In this regard, the United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, service 
connection may not be established for these disorders on a 
presumptive basis.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

Additionally, inasmuch as there is no evidence of arthritis 
of the elbows or legs or laceration of the penis in service 
and there is no evidence to support current findings of 
arthritis of the elbows or legs, other than the knees, or 
residuals of laceration of the penis, service connection for 
arthritis of the elbows and legs as well as residuals of a 
laceration of the penis must also be denied.  In fact, post-
service medical records indicate conditions that began many 
years after service with no connection to service or with a 
connection to post-service problems that have no relationship 
to service more than 30 years ago. 

In summary, service connection cannot be granted because 
there is no current identifiable arthritis of the elbows or 
legs, other than the knees, or residual of laceration of the 
penis.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The Board acknowledges that, during his June 2005 Travel 
Board hearing, the veteran claimed that his arthritis is 
related to exposure to Agent Orange.  In this regard, it is 
noted that diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  For purposes of establishing service 
connection, to include on a presumptive basis, a veteran who 
served in Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to herbicides, even without 
diagnosis of a presumptive disease, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Arthritis is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the presumption for exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.

With respect to the veteran's liver dysfunction claim, it is 
significant to note that, although he contends that this 
disorder is secondary to his service connected type II 
diabetes mellitus, the medical evidence reflects findings of 
alcoholic liver disease and cirrhosis from alcohol and 
hepatitis C.  In this regard, 38 U.S.C.A. § 1131 states that 
"no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  See also 38 C.F.R. § 3.301(d).

Specifically, an injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).  Inasmuch as the 
evidence supports the conclusion that the veteran's liver 
dysfunction is the result of his alcohol abuse, service 
connection for liver dysfunction must be denied.

Accordingly, the Board finds that the competent (medical) 
evidence is against the veteran's claims for service 
connection for arthritis of bilateral shoulder, elbows, 
knees, and legs; liver dysfunction, to include as secondary 
to service-connected type II diabetes mellitus; and 
laceration to the penis.  His assertions have been 
considered; however, they are not probative in the matter of 
medical causation.  Based on the record, the Board must 
conclude that the clear preponderance of the evidence is 
against a finding that the veteran's arthritis of bilateral 
shoulder, elbows, knees, and legs, liver dysfunction, and 
laceration to the penis were incurred in or aggravated by 
active duty.  The Board further concludes that they may not 
be so presumed.  There is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in August 2001 and 
provided to the veteran prior to the October 2002 rating 
decision, the RO provided the veteran timely notice of the 
evidence needed to substantiate his claims (to include 
development of stressful incidents related to his PTSD 
claim), explained what evidence it was obligated to obtain or 
to assist the veteran in obtaining, what information or 
evidence the veteran was responsible for providing, and 
essentially asked the veteran to provide all relevant 
evidence in his possession.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); See also Overton v. Nicholson, No. 
02-1814 (September 22, 2006) (finding that the Board erred by 
relying on various postdecisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant.)  Furthermore, the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, upon examining the various 
predecisional communications, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Moreover, from the date of receipt of the veteran's claim, in 
March 2001, to the present, the veteran has been provided 
with detailed information on numerous occasions advising them 
of the criteria necessary to substantiate his claims and the 
reasons his claims were denied.  Specifically, in addition to 
the letters provided in August 2003, the veteran was also 
provided with a statement of the case in June 2003 and, in 
January 2004, he was provided with another letter which 
advised him of what was needed to substantiate his claims, 
his responsibilities, and the actions VA would take on his 
behalf.  Thereafter, his claims were readjudicated in a May 
2004 supplemental statement of the case which, once again, 
detailed the requirements for substantiating the veteran's 
claims.  Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.)  Accordingly, the Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in August 2003, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims.  However, 
he did not receive notice of what type of information and 
evidence was needed to establish an effective date or 
increased rating for any award based on his claims prior to 
the July 2003 rating decision.  Thereafter, by way of the 
October 2002 rating decision, June 2003 statement of the 
case, January 2004 letter, and May 2004 supplemental 
statement of the case, the veteran was generally provided 
with notice of what type of information and evidence was 
needed to substantiate his claims.  Moreover, by a March 2006 
letter from the RO, the veteran was specifically advised of 
what type of information and evidence was needed to 
substantiate any claims for an increased rating as well as 
the requirements for establishing an effective date.  
Inasmuch as the veteran's claims for service connection, with 
the exception of service connection for PTSD remanded below, 
have been denied and he has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him, any error is found to 
be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records; he has 
been afforded VA examinations in connection with his claims; 
he was afforded a hearing before the undersigned Veterans Law 
Judge; and he has submitted lay evidence in the form of his 
written communications.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  The 
record, as a whole, is found to undermine the veteran's many 
claims.  Thus, there being no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for arthritis of bilateral shoulder, 
elbows, knees, and legs; liver dysfunction; and residuals of 
laceration of the penis is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130; see also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  
Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Corroboration of 
the veteran's personal participation in those events is 
unnecessary.  Pentecost v. Principi, at 128.

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, for both periods of 
service reflect that his primary specialty was "wireman" 
and "lineman."  This does not imply participation in 
combat.  There is no notation to reflect that the veteran 
received any decorations or medals which indicate involvement 
in combat.  The veteran served in the Southwest Asia theater 
of operations from April 1966 to March 1967 and from March 
1970 to February 1971.  

VA treatment records reflect that the veteran has reported a 
history of combat exposure during his active duty service in 
the Republic of Vietnam and include a diagnosis of PTSD.  

The veteran's alleged stressful incidents include the death 
of fellow service members with whom he worked, Lieutenant 
Hopkins and Sergeant Rodriguez.  He further recalls stressful 
incidents in connection with "Hoshi Valley" and Phan Rang 
which he preferred not to discuss during his June 2006 Travel 
Board hearing.  An attempt to verify the veteran's alleged 
stressors has not been accomplished.  



Upon consideration of the foregoing, the Board finds the 
evidence sufficient to warrant an attempt to verify the 
veteran's alleged stressors and, if such stressors are 
verified, a VA examination to confirm the propriety of the 
diagnosis of PTSD by a psychiatrist and to assess whether 
that diagnosis is related to the verified in-service 
incidents.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
additional opportunity to provide 
detailed information regarding the 
claimed in-service stressors, such as 
specific dates of the incidents (within a 
60 day period), locations, unit numbers, 
and the names of others involved.

2.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding such stressors.  
This summary, all stressor statements, 
the veteran's DD Form 214 for both 
periods of service, his service personnel 
records, as well as any other supporting 
documents, should be submitted to the 
United States Army and Joint Services 
Records Research Center (JSRRC) for 
verification.  JSRRC should be asked to 
verify the stressors and to furnish any 
official history or logs pertaining to 
any unit with which the veteran served as 
well as any unit to which his unit was 
attached during the time period of his 
alleged stressors.  Any additional 
development recommended by that office 
should be accomplished.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  

4.  If, and only if, after the foregoing 
development has been accomplished, the 
veteran's reported stressor(s) is/are 
verified, he should be scheduled for a VA 
psychiatric examination.  Based upon 
examination of the veteran and review of 
his pertinent medical history, to include 
the RO determination detailing which 
stressors have been verified for purposes 
of this claim, the examiner is requested 
to offer an opinion with supporting 
analysis as to whether the veteran meets 
the criteria for PTSD contained in DSM-IV 
and, if he meets such criteria, whether 
it is related to a verified in-service 
stressor.  A rationale should be 
furnished for all such opinions.  If the 
examiner cannot offer a requested opinion 
without engaging in speculation that fact 
should be noted.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


